Citation Nr: 0916233	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-08 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating higher than 10 percent before 
February 19, 1997, and a rating higher than 10 percent from 
February 19, 1997, to August 21, 2003, for anxiety disorder.


REPRESENTATION

Veteran represented by:	American Red Cross



WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1989 to May 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2004 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
granting service connection for anxiety disorder and 
assigning an initial 50 percent rating.  While on appeal in a 
rating decision in June 2005, the RO increased the rating to 
70 percent and granted a total disability rating for 
compensation based on individual unemployability, effective 
from August 21, 2003. In a rating decision in December 2005, 
the RO revised the effective date for the grant of service 
connection for anxiety disorder to May 15, 1993, and assigned 
a noncompensable rating prior to August 21, 2003.  

In October 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is in the record.  

In December 2007, the Board remanded the claim for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required. Stegall v. West, 11 Vet. App. 
268 (1998). 

While on appeal in a rating decision in July 2008, the RO 
increased the rating to 10 percent from February 19, 1997, to 
August 21, 2003.  As the Veteran has continued to express 
dissatisfaction with the assigned rating and its effective 
date, and the rating is less than the maximum under the 
applicable criteria, the claims for increased ratings prior 
to August 21, 2003 remain on appeal.  
AB v. Brown, 6 Vet. App. 35 (1993).  



In several statements submitted throughout the appeal period, 
the Veteran has alleged clear and unmistakable error (CUE) in 
the rating decision of December 2005.  As the December 2005 
rating decision is currently on appeal before the Board, it 
is not a final rating decision; hence, the Veteran cannot 
raise a valid CUE claim as to that decision at this time.  
38 C.F.R. § 3.105.  

In a document, dated October 27, 2005, at page 6, the Veteran 
raised the claim of service connection for hearing loss, 
which had previously been denied.  Additionally, citing 
38 U.S.C.A. § 5110(b)(1), the Veteran has raised a claim of 
CUE in the rating decision of October 2001, assigning the 
effective date of November 4, 1993, instead of May 15, 1993, 
the day following separation from service, for the grant of 
service connection for tinnitus.  In the remand of December 
2007, the Board referred these claims to the RO and the 
claims are again referred to the RO for appropriate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDINGS OF FACT

1. From May 15, 1993, to June 20, 1994, the Veteran's anxiety 
disorder was productive of emotional tension and anxiety 
productive of mild social and industrial impairment; it was 
not productive of definite social and industrial impairment.

2. From June 20, 1994, to August 21, 2003, the Veteran's 
anxiety disorder was productive of no more than definite 
social and industrial impairment; it was manifested by no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, based on symptoms of 
depressed mood, anxiety, irritability, sleep impairment, 
decreased concentration, mild memory loss, and some 
difficulty in establishing and maintaining effective 
relationships; occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, and impaired 
abstract thinking was not shown.


CONCLUSION OF LAW

The Veteran's anxiety disorder warrants "staged" ratings of 
10 percent from May 15, 1993, to June 20, 1994, and 30 
percent from June 20, 1994, to August 21, 2003.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Code (Code) 9400 (effective prior to and from 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Also, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in September 2003, on the underlying claim of service 
connection for a psychiatric disorder. Where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, the claim has been proven, thereby 
rendering 38 U.S.C.A. §5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.

Once the claim of service connection has been substantiated, 
the filing of a notice of disagreement with the RO's 
decision, rating the disability, does not trigger additional 
38 U.S.C.A. § 5103(a) notice. Therefore, further VCAA notice 
under 38U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial higher rating.  
Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 
112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 
(2008).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO has obtained service records and 
VA records, and has afforded the Veteran a VA examination in 
October 1993.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 U.S.C.A. § 1155.  

During the appeal period, the criteria for rating generalized 
anxiety disorder were revised effective November 7, 1996.  
From its effective date, the Veteran is entitled to a rating 
under the revised criteria.

Prior to November 7, 1996, VA's Schedule for Rating 
Disabilities provided a general rating formula for 
psychoneurotic disorders, including generalized anxiety 
disorder, based on the degree of incapacity or impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9400.  

The Schedule for Rating Disabilities provided that the 
severity of a mental disorder was based on actual 
symptomatology as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful work and decrease in 
work efficiency.  



VA must not under-evaluate the emotionally sick Veteran with 
a good work record, nor must it over-evaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  It is for this reason 
that great emphasis is placed upon the full report of the 
examiner, descriptive of actual symptomatology.  The record 
of the history and complaints is only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology are the essentials.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree 
of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130.

A 10 percent rating was assigned where the symptoms were less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  38 C.F.R. § 4.132, Code 
9400.

A 30 percent rating was assigned where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

A 50 percent rating required considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people and psychoneurotic symptoms that 
caused a reduction in the reliability, flexibility and 
efficiency levels resulting in considerable industrial 
impairment.  

Social impairment would not be used as the sole basis for any 
specific percentage evaluation, but was of value in 
substantiating the degree of disability based on all of the 
findings. Note 1.



In a precedent opinion the General Counsel for VA concluded 
that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov. 9, 1993); see also Hood v. Brown, 4 
Vet. App. 301 (1993).  While this opinion did not 
specifically define the word "considerable," it noted that 
Webster's Dictionary defines the word as "rather large in 
extent or degree" and considered this definition in 
construing the definition of "definite".  VAOPGCPREC 9-93 
(Nov. 9, 1993); see also Hood v. Brown, 4 Vet. App. 301 
(1993).  

From November 7, 1996, generalized anxiety disorder is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9400.  A 
30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events). 

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  As this appeal is from the initial 
rating assigned with the grant of service connection, 
"staged" ratings are for consideration, and have been 
assigned by the RO.  As explained in detail below, the Board 
has determined the evidence warrants increased "staged" 
ratings.   

Although the Board has an obligation to provide reasons and 
bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence where appropriate 
and the analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim. 

The record during the periods under consideration reflect 
diagnoses of nonservice-connected adjustment disorder and 
personality disorder, but there has been no attempt to 
attribute any of the Veteran's symptoms to the 
nonservice-connected disoreder.  

For this reason the Board will attribute all psychiatric 
signs and symptoms to her service-connected anxiety disorder.  
Mittleider v. West, 11 Vet. App. 181 (1998) (finding that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the Veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition).  

From May 15, 1993, to June 20, 1994

The evidence of record from May 15, 1993, to June 20, 1994 
shows the Veteran's anxiety disorder was manifested by 
emotional tension and evidence of anxiety productive of mild 
social and industrial impairment.  However, the evidence does 
not show that during this period of time her anxiety disorder 
caused definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people or 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  

On VA examination in October 1993, the Veteran complained of 
being indecisive and having less self-confidence since her 
experiences in service.  She indicated that she had 
difficulty coping with the attitudes of other military 
personnel during the remainder of her service.  Her 
relationship with her husband had improved since her 
discharge from service.  She had a two year old daughter who 
was cared for by a friend and the Veteran's mother.  She was 
employed part time as a file clerk and was a fire safety 
counselor with the United Safety Company.  She enjoyed 
teaching people about fire protection and providing them with 
the necessary equipment.  If she was worried about something, 
then she had difficulty falling asleep, but this was not a 
consistent problem.  She did not have a reliable and 
supportive family background.  She did not feel she dealt 
with others as well as she should and was unable to talk to 
her husband or her mother when she had something on her mind; 
hence, she believed she needed counseling.  



Mental status examination revealed the Veteran was neatly 
groomed and attired; alert and cooperative; and her speech 
was of normal rate and amount, with relevant and goal 
directed content.  Her mood was euthymic with a normal range 
of affect appropriate to expressed thought content.  She was 
oriented.  There was no evidence of hallucinations or 
delusions; questioning by the examiner revealed that her 
memory and concentration were intact and that she was able to 
respond to and follow commands.  The diagnosis was history of 
adjustment disorder with mixed emotional features, in 
remission. 

This evidence shows she had a relationship with her mother 
and a friend that was strong enough that both helped her care 
for her young daughter.  Her relationship with her husband 
had been improving since her discharge from service.  While 
she noted she did not deal with people as well as she should, 
she indicated she planned to attend counseling to address 
this issue.  Hence, the evidence prior to June 20, 1994, does 
not show that she had definite impairment in establishing and 
maintaining effective and wholesome relationships.  

Definite industrial impairment is also not shown prior to 
June 20, 1994, as the evidence shows she was maintaining and 
working two jobs.  Mental status examination was normal and 
there was no evidence of any problems with the Veteran's 
memory or concentration or ability to respond to and follow 
commands.  The evidence described above did not reveal any 
reduction in initiative, flexibility, efficiency, or 
reliability levels that would have caused definite industrial 
impairment prior to June 20, 1994.

Hence, a preponderance of the evidence is against a rating 
higher than 10 percent prior to June 20, 1994, for anxiety 
disorder.



From June 20, 1994, to August 21, 2003

Rating Criteria Effective Prior to November 7, 1996

VA records, beginning on June 20, 1994, show that the Veteran 
complained of depression, anxiety, irritability, decreased 
concentrate, and sleep disturbance.  She stated that she had 
difficulty maintaining employment since her discharge from 
service and indicated that she had been homeless for the last 
three months.  From June 20, 1994, it was factually 
ascertainable from the evidence of record that symptoms of 
the Veteran's anxiety disorder had worsened and were causing 
her definite industrial impairment under the criteria 
effective prior to November 7, 1996.  38 C.F.R. § 3.400(o)(2) 
(effective date of an increase in a disability shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred).  The evidence does not 
show that considerably industrial and social impairment.  

VA and Vet Center treatment records from June 1994 to 
September 1998 show that the Veteran experienced periods of 
depression and anxiety related to her employment and housing 
situations.  In June 1994, the Veteran was separated from her 
husband and that she was not getting any help from her 
parents with her employment and housing situation.  As a 
result of her housing situation, her daughter was living with 
a friend of the Veteran's.  She had a brother and sister who 
she tried to help when they had problems, but she found them 
to be more of a burden then helpful to her.  On mental status 
examination, she was alert and oriented.  She was depressed, 
but denied suicidal or homicidal ideation.  The Veteran was 
unemployed, but was planning to pursue opportunities in 
sales.  In application for medical benefits filled out in 
June 1994 she indicated that was employed by Encyclopedia 
Britannica.  



In February 1995 on a VA report of psychosocial assessment, 
it was noted that the Veteran had been working at a medical 
center for a month.  She was able to accomplish her job tasks 
and enjoyed her job, but felt that she had to struggle to 
"hold things together."  She said she had known her boss 
since she was fourteen years old and thought they were 
friends.  She had recently moved to New Orleans because she 
had extended family there.  She got along well with her 
father; she did not have the best relationship with her 
mother; as her mother, brother, and sister all got mad at her 
when she was unable to help them pay their bills.  She was 
separated from her husband and they had no contact; she did 
not think he was good for her and had no regrets about their 
separation.  She reported sometimes getting irritated with 
her three year old daughter, but she expressed concern about 
her well-being and about the instability in their life 
because of her housing and employment problems.  

In June 1995, she was still working for the medical center.  
She had been doing well recently and had stopped taking her 
medication and attending therapy appointments; however, she 
again was beginning to become depressed.  In September 1995, 
the Veteran was unemployed.  She reported her sleep was 
variable, energy was low, and her concentration and memory 
were somewhat decreased.  She felt helpless, but not 
hopeless.  She reported occasional suicidal ideation, but no 
intent or plans.  She had recently relocated to Houston 
because things were not working out for her in New Orleans.  
Mental status examination revealed she was clean, calm, 
cooperative, alert, and oriented.  Her affect was somewhat 
anxious, depressed, frustrated, and constricted, but was 
stable and appropriate.  Her speech was fluent, normal rate, 
and volume; her thought process was normal in rate and 
content.  

In February 1997, Vet Center records show the Veteran had 
just started a new job; she was worried about holding onto 
it.  She discussed how her long term behavioral pattern and 
coping skills had been maladaptive in the adult work world 
and about how she had the ability to change the patterns.  
Mental status examination revealed she was oriented.  She 
expressed feelings of anxiety and irritability.  She was 
neither suicidal nor homicidal.  She reported that her habit 
of being guarded and ready to defend herself against others 
had interfered with her employment.  The Veteran did not 
report for follow up treatment in April 1997.

In August 1998, the Veteran was continuing to have employment 
issues.  In September 1998, she failed to report for a follow 
up appointment; the assessment was that she was unstable and 
unable to follow through with therapy.  

The record does not contain treatment records from August 
1998 to August 21, 2003 and the Veteran has not indicated 
that she sought therapy during this time period.  

On VA examination in May 2005 VA examination, the Veteran 
stated that her most recent employment was in August 2002 and 
before that she had worked for UPS for one month.

Based on all the evidence of record, the Board finds that the 
Veteran's symptoms of generalized anxiety disorder from June 
20, 1994, to August 21, 2003 caused her no more than definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships or in industrial impairment.  Her 
psychoneurotic symptoms included sleep disturbance, 
depression, irritability, difficulty concentrating, mild 
memory loss, and some difficulty with relationships.  The 
evidence is against a finding that these symptoms caused such 
a reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce more than definite 
industrial impairment.  While she held several jobs during 
this time period and was unemployed for some of it, she was 
able to maintain some level of employment and continued to 
seek help in obtaining new employment during periods when she 
was without a job.  

In June 1994 and in September 1995, VA records show that the 
Veteran had decreased concentration and memory.  However, 
mental status examination was normal and these symptoms were 
not shown to have caused considerable impairment in obtaining 
and maintaining employment.  



There was definite impairment in her ability to establish and 
maintain effective relationships as she was separated from 
her spouse and did not have good relationships with her 
mother, brother, or sister.  However, the evidence is against 
a finding that these symptoms caused her considerable social 
impairment.  During this time period, she reported continuing 
to have a good relationship with her father and she 
maintained a friendship with someone she had known since she 
was fourteen.  While she would sometimes become irritable 
with her young daughter, she did what she could to take care 
of her and expressed how much she cared for her daughter and 
was concerned about her well-being.  

The Board finds that, under the criteria effective prior to 
November 7, 1996, the Veteran's level of industrial and 
social impairment from June 20, 1994, is best described as 
"more than moderate but less than rather large."  The 
preponderance of the evidence is against a finding that 
symptoms of the Veteran's generalized anxiety disorder caused 
more than definite impairment socially and industrially from 
June 20, 1994, to August 21, 2003.  

Rating Criteria Effective from November 7, 1996

As the Board has granted a 30 percent (but no higher) rating 
under the pre-November 7, 1996 criteria, the remaining focus 
is on whether criteria that took effect on/or after that date 
would afford her a higher rating than 30 percent.  

Under the current rating criteria, the Veteran's disability 
picture most nearly approximated the assigned 30 percent 
rating prior to August 21, 2003.  VA and Vet Center medical 
evidence of record shows the Veteran's psychiatric disability 
was manifested by symptoms of depressed mood, anxiety, 
irritability, and sleep impairment which caused an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  She was generally 
able to function satisfactorily with routine behavior, self-
care, and normal conversation.  As explained below, a 
preponderance of the evidence of record is against a finding 
that her symptoms caused her occupational and social 
impairment with reduced reliability and productivity during 
this time period.  

The record contains no evidence of circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impaired judgment, or impaired abstract thinking.

The record reflects the Veteran experienced some disturbances 
of motivation and mood as she reported being depressed, 
anxious, and irritable.  While it was noted in September 1995 
that her affect was constricted, it was not shown to be 
flattened at any time during the period under consideration.  
Additionally, she had difficulty keeping up with her therapy 
appointments and was noted in August 1998 to be unable to 
follow through with therapy at that time.  These symptoms 
caused intermittent periods of an inability to perform 
occupational tasks.

There is also an indication she experienced memory loss and 
decreased concentration; however, there is no evidence that 
she forgot to complete tasks or experienced more than mild 
memory loss.  Hence, these symptoms are more appropriately 
reflected by the assigned 30 percent rating.

As noted above, the record reflects the Veteran had some 
difficulty in establishing and maintaining effective work and 
social relationships from June 20, 1994, to August 21, 2003.  
However, the manifestation of this symptom was more 
reflective of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks while generally 
functioning satisfactorily, rather than occupational and 
social impairment with reduced reliability and productivity.  
Notably, she continued to maintain a good relationship with 
her father and a longtime friend.  She also did her best to 
care for her young daughter.

As the preponderance of the evidence is against the claim for 
a rating higher than 30 percent from June 20, 1994, to August 
21, 2003 (under both pre- and post-November 7, 1996 rating 
criteria), the benefit-of-the-doubt standard of proof does 
not apply. 



Extraschedular Rating 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a claim should be 
referred for an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the Rating Schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.  

In this case, comparing the Veteran's disability level and 
symptomatology to the Rating Schedule, the degree of 
disability throughout the entire appeal period under 
consideration is contemplated by the Rating Schedule and the 
assigned "staged" ratings are, therefore, adequate, and no 
referral for an extraschedular rating is required.

ORDER

"Staged" increased ratings, a 10 percent rating from May 
15, 1993, to June 20, 1994 and 30 percent rating from June 
20, 1994, to August 21, 2003, are granted for the Veteran's 
service-connected anxiety disorder, subject to regulations 
governing payment of monetary awards.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


